Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first portion 20of the sealing layer extends to a sidewall of the first substrate” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3,7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2017/0170247 A1) and Lee et al (PG Pub 2015/0293280 A1).
Regarding claim 1, Kim teaches a display device having an active region (A/A, figs. 1-6) and a non-active region (I/A, which includes the region between 181 and 150 in fig. 6), comprising: a first substrate (101) comprising a plurality of light-emitting units (organic light emitting element in each of the plural pixels, paragraph [0101]) in the active region; a second substrate (180) comprising a plurality of light filtering units (182R,G,B) in the active region; and a sealing layer (120) disposed between the first substrate and the second substrate, wherein the sealing layer is disposed on the active region and the non-active region, wherein the sealing layer comprises a first portion disposed in the non-active region and a second portion disposed in the 15active region, and the first portion and the second portion are continuous.  
Kim does not teach the plurality of light filtering units to comprise light conversion units.
In the same field of endeavor, Lee teaches a plurality of light filtering units comprises light conversion units (fluorescent dye 312-G, fig. 2, paragraph [0083]), for 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of light filtering units to comprise light conversion units, for the known benefit of converting light of single color into different colors to display colorful images.
Regarding claim 3, Kim teaches the display device according to claim 2, wherein the first portion surrounds the second portion (fig. 1).  
Regarding claim 7, Kim teaches the display device according to claim 2, wherein a thickness of the first portion is greater than (fig. 6) or equal to a thickness of the second portion.  
Regarding claim 11, Kim teaches the display device according to claim 1, wherein a material of the first portion is the same as a material of the second portion (fig. 6).

Claims 4-6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2017/0170247 A1) and Lee et al (PG Pub 2015/0293280 A1) as applied to claim 1 above, and further in view of Lin et al (PG Pub 2015/0090982 A1).
Regarding claim 4, the previous combination remains as applied in claim 1.
However, the previous combination does not teach a plurality of first supporting elements in the first portion.  
In the same field of endeavor, Lin teaches a plurality of first supporting elements (141’ to 143’ in region N, fig. 5A and fig. 5B) in the non-active region, for the benefit of preventing shifting of substrates and improving yield (paragraphs [0007][0011]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of first supporting elements in the non-active region, for the benefit of preventing shifting of substrates and improving yield.
Kim in view of Lin teaches to include the plurality of first supporting elements in the first portion.
Regarding claim 5, the previous combination remains as applied in claim 1.
However, the previous combination does not teach a plurality of second supporting elements in the second portion.  
Lin teaches a plurality of second supporting elements (14, fig. 1B or spacers with distance D1 in region C, figs. 5A and 5B) in the active region, for the benefit of preventing shifting of substrates and improving yield (paragraphs [0007][0011]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of second supporting elements in the active region, for the benefit of preventing shifting of substrates and improving yield.
Kim in view of Lin teaches to include the plurality of second supporting elements in the second portion.
Regarding claim 6. Lin teaches a density of the plurality of first supporting elements in the first portion is greater than a density of the plurality of second supporting elements in the second portion (D1 greater than D2, figs. 5A and 5B, paragraph [0042]).  
Regarding claim 10, the previous combination remains as applied in claim 1.
However, the previous combination does not teach the first substrate further comprises a plurality of dams in the non-active region, and a portion of the sealing layer is disposed between the dams.
Lin teaches the first substrate further comprises a plurality of dams (spacers with distance D2, figs. 5A and 5B) in the non-active region, for the benefit of preventing shifting of substrates and improving yield (paragraphs [0007][0011]).
Kim in view of Lin teaches a portion of the sealing layer is disposed between the dams.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first substrate to further comprise a plurality of dams in the non-active region, and to dispose a portion of the sealing layer between the dams, for the benefit of preventing shifting of substrates and improving yield.
Regarding claim 13, Kim in view of Lin teaches the display device according to claim 10, wherein the first portion of the sealing layer at least cover a portion of the plurality of dams.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2017/0170247 A1) and Lee et al (PG Pub 2015/0293280 A1) as applied to claim 1 above, and further in view of Ji et al (PG Pub 2012/0120337 A1).
Regarding claim 8, the previous combination remains as applied in claim 1.
However, the previous combination does not teach a thickness of Page 26 of 28the second portion is greater than or equal to 2 µm and less than or equal to 4 µm.
In the same field of endeavor, Ji teaches a spacer between a layer in the first substrate and a layer in the second substrate to be greater than or equal to 2 µm and less than or equal to 4 µm (cell gap equals 3.6 µm, fig. 2, paragraph [0068]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize a thickness of Page 26 of 28the second portion, to be greater than or equal to 2 µm and less than or equal to 4 µm, for example, according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub 2017/0170247 A1),  Lee et al (PG Pub 2015/0293280 A1), and Lin et al (PG Pub 2015/0090982 A1) as applied to claim 10 above, and further in view of Uchida (PG Pub 2003/0146692 A1).
Regarding claim 14, the previous combination remains as applied in claim 10.
Kim further teaches the display device according to claim 10, further comprising a pixel defining layer (110, fig. 6) disposed on the first substrate, wherein a plurality of pixel regions (each with emitting layer 114, fig. 2) are defined by the pixel defining layer, the plurality of light-emitting units are disposed in the plurality of pixel regions.
Kim does not teach a material of the dams is the same as a material of the pixel defining layer.
Kim teaches the pixel defining layer to be a imide-based resin (paragraph [0069]).
Lin teaches the dames to be polyimide (paragraph [0038]).
In the same field of endeavor, Uchida teaches to make the pixel defining layer a polyimide resin layer for the benefit of providing a layer that is heat resistive (paragraph [0162]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a material (polyimide) of the dams to be the same as a material (polyimide) of the pixel defining layer for the benefit of providing a layer that is heat resistive.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the first portion 20of the sealing layer extends to a sidewall of the first substrate” (claim 12).

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. See rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899